Citation Nr: 0738594	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for edema of the left 
lower extremity, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for edema of the right 
lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971, 
from October 1971 to July 1973, and from December 1976 to May 
1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran appeared before the undersigned Veterans Law 
Judge in August 2007 and delivered sworn testimony at a 
hearing at the RO.

A December 2006 rating decision denied service connection for 
several disabilities.  The veteran has not expressed 
disagreement with that rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the August 2007 hearing, the veteran indicated (Hearing 
transcript (Tr.), at page 3) that he had received VA 
treatment for the disabilities on appeal in February 2007, 
and he further noted (Tr., at pages 10-11) that he had 
upcoming VA appointments that were to take place shortly 
following the August 2007 Board hearing.  A review of the 
claims file reveals that the most recent VA treatment records 
are dated in August 2006.  The Board finds that VA treatment 
records for the disabilities on appeal dated from August 2006 
should be obtained and associated with the claims file.

The Board also observes that while VA examinations involving 
the lower extremities were undertaken in March 2006 and 
December 2004, the Board finds that another examination that 
addressed findings related to whether eczema or stasis 
pigmentation (among the criteria needed for a 40 percent 
rating under Diagnostic Code 7121) are present would be 
helpful in adjudicating this claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the veteran 
and request that he furnish the addresses 
and dates of treatment of all VA 
treatment received for his lower 
extremities disability since August 2006.  
The AOJ should seek to obtain copies of 
all VA treatment records referred to by 
the veteran and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of each service-connected lower 
extremity disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner is 
requested to specifically state whether 
the veteran's lower extremities are 
productive of eczema or stasis 
pigmentation.

3.  The AOJ should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





